     Case 1:21-cv-01223-DAD-HBK Document 11 Filed 09/21/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT

 9                                  EASTERN DISTRICT OF CALIFORNIA
10

11    CODY DIJKSTRA,                                    Case No. 1:21-cv-01223-DAD-HBK

12                          Plaintiff,
                                                        ORDER RESCINDING FINDINGS AND
13             v.                                       RECOMMENDATIONS ENTERED
                                                        SEPTEMBER 15, 2021
14    CAMPOS, et al.,
                                                        (Doc. No. 10)
15                          Defendants.
16

17

18            On September 15, 2021, the Court submitted Findings and Recommendations that
19   Plaintiff’s in forma pauperis status be denied under 28 U.S.C. § 1915(g) and that this matter be
20   dismissed for Plaintiff’s failure to prosecute and/or for Plaintiff’s failure to pay the filing fee.
21   (Doc. No. 10). On September 20, 2021, the Clerk received the $402.00 filing fee from Plaintiff.
22   (Receipt No. CAE100049157). This matter accordingly should be permitted to proceed.
23            Accordingly, the Findings and Recommendations entered on September 15, 2021 (Doc.
24   No. 10) are rescinded.
25
     Dated:         September 21, 2021
26                                                        HELENA M. BARCH-KUCHTA
                                                          UNITED STATES MAGISTRATE JUDGE
27

28
